TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00743-CR



                                  Steven Donoso, Appellant

                                              v.

                                The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 58209, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

All other pending motions are dismissed. The appeal is dismissed.




                                            __________________________________________

                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: April 28, 2006

Do Not Publish